Caton, C. J. Six pleas were filed to this scire facias, but one of which seems to have been noticed. This was the first, to which a replication was filed. Whatever may be said of the other pleas unanswered, the fourth plea filed by the surety was undoubtedly a good plea. It averred that the prisoner was dead at the time the cognizor was required to produce him. It was undoubtedly error to proceed to trial and judgment while this plea remained unanswered. The judgment must be reversed, and the cause remanded. Judgment reversed.